               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff                                 CRIMINAL 19-0411CCC
vs
ROSARIO MELO BRITO
Defendant


                                  ORDER

     Having considered the Report and Recommendation filed on August 20,
2019 (d.e. 22) on a Rule 11 proceeding of defendant Rosario Melo Brito before
U.S. Magistrate-Judge Marshal D. Morgan on August 15, 2019, to which no
objection has been filed, the same is APPROVED. Accordingly, the plea of
guilty of defendant is accepted. The Court FINDS that her plea was voluntary
and intelligently entered with awareness of her rights and the consequences
of pleading guilty and contains all elements of the offense charged in the
indictment.
     This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since August 15, 2019. The sentencing
hearing is set for SEPTEMBER 25, 2019 at 2:00 PM.
     The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer’s comments on
them, as required by Fed. R. Crim. P. 32(g). The party that raised the
CRIMINAL 19-0411CCC                     2

unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.
      SO ORDERED.
      At San Juan, Puerto Rico, on September 10, 2019.



                                     S/CARMEN CONSUELO CEREZO
                                     United States District Judge
